PER CURIAM.
AFFIRMED. We find that the record supports the trial court’s findings that the management contract was void and unenforceable and that the appellant, Sunnyland Management Corp., substantially breached the contract. The contract involved herein virtually divested the appellee, Murry Hills Association, Inc., of any authority whatsoever. The extent of the transfer of authority is made even more apparent by the claim of the management company, the appellant herein, that it did not even have an obligation to account to the appellee association for the expenditure of association funds.
DOWNEY and ANSTEAD, JJ., and DEAN, ROY E., Associate Judge, concur.